Citation Nr: 1414613	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability.  

2. Entitlement to service connection for a right eye disability.

3. Entitlement to service connection for a bilateral hand disability.

4. Entitlement to service connection for a bilateral elbow disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a right arm disability.

7. Entitlement to service connection for a neck disability.

8. Entitlement to service connection for a disability manifested by headaches and dizziness.

9. Entitlement to service connection for a back disability.
10. Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 7, 1969 to May 13, 1970, from December 20, 1990 to May 11, 1991, from May 13, 1999 to July 30, 1999, from December 28, 2001 to June 1, 2002, from February 28, 2003 to July 21, 2003, and from December 14, 2006 to January 5, 2007.  He also has unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

As noted above, the Veteran's dates of service are complex.  In this regard, regarding the service dates above, if the Veteran has any additional information regarding his service dates above (or he is in dispute with any of the service dates cited) he should provide VA with notice and/or that information immediately.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Salt Lake City, Utah, which denied the above claims.  This case was first before the Board in April 2011, when it was remanded for further development.  It returns now for appellate consideration.  

The Veteran testified before the undersigned at an October 2010 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but finds that additional remand is necessary as the RO has failed to sufficiently comply with the terms of the Board's April 2011 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board remanded this case for three separate actions to be taken.  The first required action was to obtain from the Veteran a chronological timetable of the alleged onset and etiology of each disability on appeal, including information as to whether the injury or other onset of each disability occurred during a period of active duty, ACDUTRA or INACDUTRA.  The second required action was to contact the National Personnel Records Center (NPRC), or any other appropriate agency, to verify whether the Veteran had a period of ACDUTRA or INACDUTRA service on approximately January 24, 2008.  This verification was to include the issue of whether a line of duty determination for a cervical spine injury was issued.  The third required action was to verify any additional periods of ACDUTRA or INACDUTRA service identified by the Veteran as relevant to his claims.   

The Veteran submitted the requested timeline regarding the onset of his disabilities and his duty status at the time of onset in May 2011.  Although the Board acknowledges the Veteran could have been more specific in his statements regarding the exact onset date of each disability and his duty status at the time of onset, he provided a great deal of information as to the approximate dates each disability manifested and where he was stationed on those dates.  The Board notes that given the Veteran's 39 year period of service and the fact that many of the Veteran's claimed disabilities are chronic in nature and may have manifested gradually over time, constructing such a timeline was likely a challenging task.  

There is no indication in the claims file that the RO contacted the NPRC or any other appropriate agency following the Board's April 2011 remand to verify whether the Veteran had a period of ACDUTRA or INACDUTRA service on approximately January 24, 2008, including whether a line of duty determination was issued for a cervical spine injury around that time.  There is also no indication that any attempt was made to contact the NPRC or any other appropriate agency to verify additional periods of ACDUTRA or INACDUTRA service identified by the Veteran as relevant to his claims.  Thus, the RO failed to substantially comply with this remand instruction.  The Board must remand for corrective action.  See Stegall, supra.  

The Board notes that the Appeals Management Center (AMC) issued a September 2012 supplemental statement of the case (SSOC), stating that the Board had remanded this case for issuance of a notice letter to the Veteran to comply with the Veterans Claims Assistance Act (VCAA).  This is clearly incorrect.  

The SSOC went on to state that the Veteran had not responded to VA's request for a timeline regarding the onset dates of his disabilities and his duty status on those dates.  As noted above, the Veteran furnished this information in May 2011.  Again, the Board acknowledges the Veteran could have been more specific in the information provided but finds that the Veteran furnished sufficient information to allow VA to verify many of the Veteran's claimed periods of service with the appropriate service department.  Simply stated, the AMC's statement is not correct.      

In addition to the May 2011 timeline, the Veteran has repeatedly provided several  Form DD-214's, showing his dates of active service and his duty locations, as well as his point credit summary and service history from the Air National Guard.  The Veteran has also provided copies of special orders from the Utah Air National Guard and the U.S. Air Force Utah state headquarters.  Thus, the Veteran has provided a variety of documents to assist VA in its efforts to verify his periods of ACDUTRA and INACDUTRA service.  While any additional information would be welcomed, it appears he has made a good faith effort to comply with the Board's request for information.      

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the NPRC, Utah Air National Guard, Air Force Personnel Center, and/or any other appropriate agency, to verify whether the Veteran had a period of ACDUTRA or INACDUTRA service on approximately January 24, 2008, to include the issue of whether a line of duty determination for a cervical spine injury was issued around that date.  

2. Additionally, verify any additional periods of ACDUTRA or INACDUTRA service identified by the Veteran as relevant to his claims.  

3. After verifying the Veteran's relevant periods of ACDUTRA or INACDUTRA service, specifically including January 24, 2008, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



